Citation Nr: 1420077	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-11 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left foot disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected left foot disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left foot disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left foot disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from July 1979 to December 1979.  He also had periods of National Guard service from March 1979 to July 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2013, the Board remanded the case for a hearing, which was held by the undersigned in April 2013.  In August 2013, the Board determined that new and material evidence had been received to reopen the claims for service connection for a low back disability, a left knee disability, and a left hip disability, and remanded those issues (as well as the issue of service connection for a right hip disability) for additional development.

This appeal was processed using the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.  The Board has also reviewed Virtual VA to ensure that the complete record is considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board's August 2013 remand instructed the AOJ to schedule the Veteran for an orthopedic examination with regard to his claims for service connection for low back, left knee, left hip, and right hip disabilities.  The Board specifically stated that it was imperative that the claims file be made available to the examiner for review in connection with the examination.

The Veteran underwent the requested orthopedic examination for his low back, left knee, left hip, and right hip in October 2013.  However, throughout the examination report, the VA examiner (the same VA physician who conducted a prior orthopedic examination of the Veteran in November 2008) indicated that the Veteran's VA claims file was not reviewed and also noted being "unable to review VBMS records."

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As this case is now being processed using VBMS, it is essential for the VA examiner to review the entire record (including all records contained in VBMS and Virtual VA) in order to comply with the Board's August 2013 remand instructions.  Following such review, the examiner should note whether any prior opinion warrants change based on the review of the entire record.

Additionally, it is not clear from the most recent supplemental statement of the case that the RO has addressed the October 2013 examination report and opinion as it specifically pertains to secondary service connection by aggravation for the disabilities at issue. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should return the record to the October 2013 VA examiner, who must review the entire record (including all records contained in VBMS and Virtual VA) and then specifically note that such review was completed.  Following such review, the examiner should note whether any prior opinion warrants change based on the review of the entire record.

If the October 2013 VA examiner is unavailable, the AOJ should arrange for the entire record (including all records contained in VBMS and Virtual VA) to be reviewed by another appropriate provider, accompanied by a note from that provider as to whether any prior opinion warrants change based on the review of the entire record.

2.  After completion of all of the above, the AOJ should review the expanded record and readjudicate the issues on appeal.  The RO should specifically address and discuss the October 2013 examination report and opinion as it pertains to secondary service connection by aggravation.  If any issue remains denied, the AOJ should furnish the Veteran with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

